This action is the same in principle as the Zurich InsuranceCompany case (279 N.Y. 495), decided herewith. In the present litigation the trial justice granted plaintiff's motion for summary judgment for the amount demanded in the complaint but the Appellate Division modified by reducing the judgment to amounts to conform with the theory that the Joint Resolution of Congress (U.S. Code, tit. 31, § 463) required payment of these coupons in foreign currency in a foreign country based upon the value of United States dollars as depreciated.
The judgment of the Appellate Division should be reversed and that of the Special Term affirmed, with costs in this court and in the Appellate Division to the plaintiffs, appellants.
CRANE, Ch. J., LEHMAN, O'BRIEN, LOUGHRAN and RIPPEY, JJ., concur; HUBBS and FINCH, JJ., dissent.
Judgment accordingly. *Page 792